It is true, as argued by counsel on rehearing, that the equitable remedy to enforce a vendor's lien is not barred, as a stale demand, until the expiration of twenty years after the purchase money became due. Shorter v. Frazer, 64 Ala. 74, 80; Beall v. Folmar, 199 Ala. 596, 75 So. 172.
This period of limitation, however, is prescriptive, created by the chancery court as a rule of repose. And this court, while giving full recognition to the rule in the decided cases, observed in Lindsey v. Thornton, 234 Ala. 109, 112, 113,173 So. 500, 503, that there might be "special circumstances shortening the period."
One such special circumstance would be laches where, from the delay on the part of the claimant to assert his rights, it would be inequitable for equity to entertain the suit.
In canvassing the applicability of the two doctrines — laches and prescription — and noting that, though the twenty years may not have expired for the assertion of a contended right, it was pointed out in Courson et al. v. Tollison,226 Ala. 530, 533, 147 So. 635, 637, that in a proper case, laches would preclude equitable relief. It was there said:
"* * * But, though 20 years may have not expired, a claim will not be enforced *Page 439 
in equity due to laches 'where, from delay, any conclusion the court may arrive at must at best be conjectural, and the original transactions have become so obscured by lapse of time, loss of evidence, and death of parties as to render it difficult. if not impossible, to do justice, the plaintiff will by his laches be precluded from relief; * * *.' "
It was on this theory that we thought, and still think, relief should be denied in the instant case. The insurmountable difficulties with the appellant's position are the uncertain and unsatisfactory state of the evidence adduced to establish the fact that there was such a lien; appellant's failure to show that appellee, who had already paid the consideration for the conveyance of the property to her, was not an innocent purchaser; and the duplicitous attitude of appellant, taken after his brother had died, in first attacking the appellee's title to the property under an alleged written agreement between his brother and himself (first Meeks case) and then losing that case, after the lapse of eighteen years from the alleged original transaction, asserting an altogether different theory of recovery. Without going into the question of the legal effect of such inconsistent positions, they must weigh strongly with the judicial mind against stamping verity to such a claim and serve to illustrate the soundness of applying laches in refusing relief.
Opinion extended and rehearing denied.
BROWN, LIVINGSTON, and STAKELY, JJ., concur.